Citation Nr: 1747843	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-09 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a liver disability.

2.  Entitlement to service connection for a gastric disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial rating in excess of 50 percent for service-connected depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

These issues were previously before the Board in July 2014 and March 2017.  In its most recent decision, the Board remanded the claims in order to afford the Veteran a Board hearing.  This Board hearing was conducted in April 2017.  The record was held open for 30 days from the date of the hearing but no evidence was received.

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in December 2014.  As the evidence is not pertinent to the claims being decided on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).

The service connection claims are addressed in the decision below.  The rating claim is addressed in the remand following the decision.


FINDINGS OF FACT

1.  The Veteran's liver disability is not attributable to his service.

2.  The Veteran's gastric disability is not attributable to his service and service connection is not in effect for a liver disability.

3.  The Veteran's hypertension is not attributable to his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a liver disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a gastric disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Certain chronic diseases, including cirrhosis of the liver and hypertension, are presumed service connected if manifesting to a compensable degree within one year of separation of service of at least 90 days.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

A Veteran who served in the Republic of Vietnam during the requisite time period is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for certain diseases is presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Liver Disability

The Veteran contends his liver disability was incurred in service, and possibly due to his presumed exposure to herbicide agents, such as Agent Orange.  As noted in its July 2014 decision, the Board found that the Veteran is presumed exposed to herbicide agents during service.  This was on account of his service aboard the U.S.S. Princeton (LPH-5) that, while typically considered a "blue water" ship, transported troops ashore for years including when the Veteran was aboard.

The Veteran has a present diagnosis of hepatitis B and cirrhosis of the liver.  However, neither hepatitis B nor cirrhosis of the liver is a disease subject to presumptive service connection due to exposure to herbicide agents.  Thus, the sole issue is whether the Veteran's liver conditions are nonetheless otherwise a result of his service on a direct basis.

The Veteran received a VA examination for his liver disabilities in September 2014 pursuant to the Board's July 2014 remand.  The examiner opined that the claimed condition was less likely than not incurred in or caused by service.  The rationale provided was that the claimant had no history of a liver condition at the time of enlistment or at his separation examination.  His cirrhosis developed as a result of his hepatitis B infection.  The examiner went on to state that there was no clinical evidence showing that the Veteran sustained a hepatitis B infection during service, or that he was treated for a liver condition due to his presumed exposure to herbicide agents.  The examiner went on to state that there was no clinical data linking hepatitis B infection or the development of cirrhosis to exposure to herbicide agents.

The Board finds the September 2014 VA examiner's opinion persuasive and the most probative evidence as to the nexus element of the claim.  Both liver conditions were not linked to service, including presumed exposure to herbicide agents.  At the Board hearing, the Veteran recalled treatment beginning for liver problems in 2001, which was several decades after service.  The evidence does not show a much earlier onset during service or within a year of separation from service for cirrhosis.  The examiner explained cirrhosis was secondary to the hepatitis B.  

While the Veteran contends that his liver condition is associated with his exposure to herbicide agents, this is a complex medical question necessitating the requisite medical knowledge in this specific case.  No medical opinion links the current conditions with service.  Although the record was left open following the hearing, the Veteran did not submit a medical opinion or any older private treatment records he thought might exist.  Thus, the nexus element of the claim is not substantiated. 

In sum, the preponderance of the evidence is against this claim as the evidence does not show onset of a liver condition in service, cirrhosis within a year, or a link between the present conditions and service.  As such, the benefit-of-the-doubt doctrine is not applicable and service connection for a liver disability, including hepatitis B and cirrhosis of the liver, is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.
III. Gastric Disability

The Veteran contends his gastric disability was incurred in service, and possibly due to his presumed exposure to herbicide agents.  

The Veteran has a present diagnosis of portal hypertensive gastropathy.  However, portal hypertensive gastropathy is not a disease subject to presumptive service connection due to exposure to herbicide agents.  Thus, the sole issue is whether the Veteran's gastropathy is nonetheless otherwise a result of his service.

The Veteran received a VA examination for his gastropathy in September 2014 pursuant to the Board's July 2014 remand.  The examiner opined that the condition was less likely than not incurred in or caused by the Veteran's service.  The rationale provided was that he had no history of a gastric condition at the time of enlistment or upon separation.  The examiner noted that the gastropathy was secondary to the Veteran's hepatitis B and subsequent cirrhosis.  Continuing, the examiner stated that there was no clinical data linking hepatitis B, cirrhosis, or portal hypertension to exposure to herbicide agents.

The Board finds that the September 2014 VA examiner's opinion persuasive and the most probative evidence as to the nexus element of the claim, which is a complex medical question in this case.  The disability is affirmatively determined to be secondary to the Veteran's liver conditions addressed in the previous section and not shown to be linked to service, including presume exposure to herbicide agents.  While secondary service connection is a theory of entitlement, it presupposes that the primary disability is service connected.  See 38 C.F.R. § 3.310.  Accordingly, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection for a gastric disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 38 C.F.R. § 3.102.

IV. Hypertension

The Veteran contends his hypertension was incurred in service, and possibly due to his presumed exposure to herbicide agents.  

The Veteran has a present diagnosis of hypertension with unknown onset.  However, hypertension is specifically noted as a disease not encompassed in the term ischemic heart disease, and thus is not subject to presumptive service connection due to exposure to herbicide agents.  Therefore, the sole issue is whether the Veteran's hypertension is nonetheless otherwise a result of his service.

The Veteran received a VA examination for his hypertension in September 2014, pursuant to the Board's July 2014 remand.  The examiner opined that the condition was less likely than not incurred in or caused by the Veteran's service.  The rationale provided was that the Veteran had no history of a hypertensive condition at the time of enlistment or at separation.  The examiner noted that the Veteran's blood pressure actually improved by the time of separation when compared to enlistment.  Furthermore, there was no clinical evidence showing the development of hypertension from exposure to herbicide agents.  Additionally, there was no clinical note in the Veteran's service records showing that he had either treatment or evaluation for hypertension.  

Similar to the other claims, the Board finds the September 2014 VA examiner's opinion persuasive and the most probative evidence as to the nexus element of the claim.  Hypertension was not linked to service, including presumed exposure to herbicide agents.  While the exact onset is unknown, the evidence does not show a much earlier onset during service or within a year of separation from service for hypertension and the separation examination was normal.  

While the Veteran contends that his hypertension is associated with his exposure to herbicide agents, this is a complex medical question necessitating the requisite medical knowledge in this specific case.  No medical opinion links the current conditions with service.  Although the record was left open following the hearing, the Veteran did not submit a medical opinion.  Thus, the nexus element of the claim is not substantiated. 

In sum, the preponderance of the evidence is against this claim as the evidence does not show onset of hypertension in service or within a year, or a link between the present condition and service.  As such, the benefit-of-the-doubt doctrine is not applicable and service connection for hypertension is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.


ORDER

Service connection for a liver disability is denied.

Service connection for a gastric disability is denied.

Service connection for hypertension is denied.  


REMAND

The issue of entitlement to service connection for a psychiatric disability was on appeal before the Board at the time of the July 2014 decision.  After that remand, the Veteran was service connected for depression in a December 2014 rating decision.  In June 2015, the Veteran filed a timely notice of disagreement (NOD) on the standard VA for as to the initial rating of 50 percent.  Although the RO may be processing this appeal, the RO has not yet issued a statement of the case (SOC) as to this issue, which is the next required step.  See 38 C.F.R. §§ 19.26, 19.29.  The Board must remand this claim to accomplish this step.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.9(c).

Accordingly, this issue is REMANDED for the following action:

Issue an SOC for the issue of entitlement to a higher initial rating for service-connected depression.  The issue is to be certified to the Board only if a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


